Citation Nr: 1422902	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

	
THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 2007, for the award of a 70 percent disability rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 30, 2007.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to December 1967.  He was awarded the Vietnam Campaign Medal, among other decorations for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  It has been before the Board five times, with various permutations; and has been before the Court twice, most recently in November 2013, when the Court vacated that portion of the Board's decision dated in April 2013 which denied a 70 percent disability rating for PTSD prior to January 30, 2007, and endorsed a joint motion for remand filed by both parties to the case.  In the same April 2013 Board decision, the Board also remanded the issues of entitlement to TDIU prior to January 30, 2007 and entitlement to an effective date earlier than January 30, 2007, for the award of TDIU.  The evidentiary development requested at that time has been fully completed, and thus these matters remain on appeal and may be addressed herein.

In recognition of the duplicative nature of the two issues previously characterized as entitlement to TDIU prior to January 30, 2007 and entitlement to an effective date earlier than January 30, 2007, for the award of TDIU, the Board has consolidated them into the single issue reflected on the title page of this decision.

The prior appeal for entitlement to a disability rating in excess of 70 percent for PTSD was withdrawn by the Veteran and his attorney, and was so recognized by the Court in its November 2013 order. 

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.





FINDINGS OF FACT

1.  In August 1993, the Veteran filed a claim for entitlement to service connection for PTSD, which was subsequently denied in a December 1993 rating decision. 

2.  The Veteran did not file a notice of disagreement with the denial or submit additional relevant evidence within one year of the letter notifying him of the December 1993 rating decision; and the decision became final.

3.  On September 30, 1998, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for PTSD.

4.  In a March 2001 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating effective September 30, 1998.

5.  In January 2002, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Statement (claim for nonservice-connected (NSC) pension) stating that he was unable to work due to his service-connected PTSD and his nonservice-connected back injury residuals, which can also be construed as a claim for an increased rating for PTSD.

6.  In February 2002, the Veteran was afforded a VA examination relevant to his PTSD.  Accordingly, based on the receipt of new and material evidence within one year, the March 2001 rating decision did not become final.

7.  In a May 2002 rating decision, the RO awarded an increased rating of 50 percent for the Veteran's PTSD and awarded nonservice-connected pension benefits predicated upon his overall inability to work, effective January 7, 2002, the date of receipt of the Veteran's NSC pension claim.

8.  In September 2002, the Veteran filed a claim for increased compensation based upon unemployability.  

9.  In January 2003, the Veteran was afforded a VA examination relevant to his TDIU claim.  Accordingly, based on the receipt of new and material evidence within one year, the May 2002 rating decision did not become final.

10.  The RO denied TDIU in January 2003, and notified the Veteran in February 2003.  The Veteran perfected a timely substantive appeal as to the TDIU denial in January 2005, and the issue has remained pending and unresolved since that time.

11.  In a February 2005 rating decision, the RO continued a 50 percent rating for the Veteran's PTSD.  The Veteran did not file a notice of disagreement with the denial, and the additional evidence received within one year of the letter notifying him of that decision was not new and material.  Therefore, the decision became final.

12.  In January 2007, the Veteran filed a claim for an increased rating for PTSD.  There is no evidence showing it was factually ascertainable his PTSD had increased in severity in the year prior to his claim.

13.  The Veteran's PTSD did not render him unable to secure and follow a substantially gainful occupation, manifested by an inability to obtain or retain employment during the time period between September 2002 and January 2007.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).


2.  The March 2001 rating decision that granted service connection for PTSD with a 30 percent disability did not become final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

3.  The May 2002 rating decision that awarded an increased rating of 50 percent for the Veteran's PTSD did not become final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

4.  The February 2005 rating decision that continued a 50 percent rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

5.  The criteria for an effective date prior to January 30, 2007, for the grant of a 70 percent evaluation for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2013).

6.  An extraschedular TDIU is not warranted for the period of time from September 2002 to January 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking effective dates in September 1998 for the award of a 70 percent disability rating for PTSD, and also for the award of TDIU.  His attorney argues that because PTSD was the Veteran's only service-connected disability prior to 2007, any claim for TDIU or for a higher disability rating for PTSD must be viewed as implicating the other benefit as well under Rice v. Shinseki, 22 Vet. App. 447 (2009).  She further argues that the Veteran has been continuously prosecuting 

a claim for one or the other benefit since 1998, and that he met the criteria for the award of both a 70 percent disability rating for PTSD and TDIU in 1998; thus supporting effective dates in September 1998 for both benefits.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Governing law

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Thirdly, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The pertinent provisions of 38 C.F.R. § 3.400 direct that:  (q) New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  (2) Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later. 

The provisions of 38 C.F.R. § 3.156 clarify, in pertinent part, that:  (a) General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  (b) Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are constructively, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits. Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A 70 percent disability rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  38 C.F.R. § 4.16(b).  The veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, ibid.  

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

History and analysis

Historically, in August 1993, the Veteran filed his original claim for service connection for PTSD.  In a December 1993 rating decision, the RO denied the Veteran's claim.  The Veteran was notified of this decision, and of his appellate rights, by letter dated in December 1993.  He did not appeal the decision, however.  38 C.F.R. §§ 20.200 , 20.201, 20.300, 20.302.  No new and material evidence pertinent to the Veteran's claim was received by VA or was placed constructively in its possession within one year of the December 1993 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the 1993 denial of service connection for PTSD is final. 

In September 1998, the Veteran filed a request to reopen his previously denied claim of service connection for PTSD.  In a March 2001 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating assigned effective September 30, 1998.  In April 2001, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  He did not do so.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302. 

However, in January 2002, the Veteran filed a VA Form 21-527, Income-Net Worth and Employment Statement (claim for NSC pension) stating that he was unable to work due to his PTSD.  Based on the January 2002 NSC pension claim, in February 2002, the Veteran was afforded a VA general medical examination during which his PTSD was found to have an effect on his usual occupation and daily activities.  This examination was new and material evidence received within one year of the March 2001 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board agrees with the Veteran's attorney that the March 2001 rating determination did not become final.  The legal effect of this conclusion is that the claim for an increased rating remained pending.

Thereafter, the RO considered that pending claim when in a May 2002 rating decision, the disability rating for PTSD was increased to 50 percent, effective January 7, 2002, the date of receipt of the NSC pension claim.  In May 2002, the Veteran was provided with a letter that explained that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  He did not do so.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.

However, in September 2002, the Veteran filed VA Form 21-8940, Application for Increased Compensation Based on Unemployability, contending that he was unemployable due solely to his PTSD.  In January 2003, the Veteran was afforded a VA general medical examination that, in part, discussed his PTSD symptoms. 

The Board agrees with the Veteran's attorney that the May 2002 rating determination did not become final.  This is either because (a) the formal TDIU claim can also be construed as a claim for an increased rating for PTSD, or (b) the 2003 VA examination was new and material evidence received within the one year appeal period.  In either event, the legal effect of that conclusion is that the claim for an increased rating still remained pending.

In a January 2003 rating decision, the RO denied entitlement to a TDIU.  In February 2004, the Veteran filed a notice of disagreement and, as previously noted, perfected an appeal and was subsequently granted entitlement to a TDIU in a September 2008 rating decision.  However, while the January 2003 rating decision explicitly denied entitlement to a TDIU, it did not specifically address the matter of entitlement to an increased rating for PTSD.

VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  With this in mind, the Board finds that the matter of entitlement to an increased rating for PTSD was before the RO in January 2003 - based on the fact that the prior adjudication of the claim in May 2002 did not become final.  The Veteran specified he was seeking a TDIU based on his service-connected PTSD and underwent a VA examination in January 2003 which addressed the nature and severity of his PTSD and its effect on his employability.  Since the RO did not consider the PTSD rating at the same time it considered entitlement to TDIU, the increased rating claim remained pending.

The Veteran's attorney argues that this increased rating claim was still pending when the Veteran filed his claim for an increase in January 2007.  The Board disagrees.  A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c).  What the attorney has not addressed - and what the Board finds determinative here - was the legal effect of a 2005 rating decision.

Not only did the Veteran's claim for an increase remain pending - as noted above - but he also filed another claim for an increase in September 2004.  This claim was developed, with the RO obtaining VA treatment records and having a VA examination performed in January 2005, and then a February 2005 rating decision denied an evaluation higher than 50 percent for PTSD.  In February 2005, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision or it would become final.  He did not do so.  38 C.F.R. §§ 20.200 , 20.201, 20.300, 20.302.

When VA receives new and material evidence within the one-year period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b).  Effectively, the prior decision does not become final.  See, e.g., Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, even without the Veteran appealing the 2005 denial, the Board must still consider this provision. 

In January 2006, VA received additional copies of the Veteran's VA treatment records dated from November 2004 to June 2005 which included a November 26, 2004 psychiatric treatment record which was clearly relevant to the Veteran's claim for an increased rating for PTSD.  38 C.F.R. § 3.156(b), see also, Muehl, 13 Vet. App. at 159; see also Buie, 24 Vet. App. at 242.  However, a review of the February 2005 rating decision shows that the November 26, 2004 VA treatment record had been associated with the claims file at the time of that rating decision.  When developing the Veteran's claim, the RO printed his VA outpatient treatment records in January 2005, and they included the November 26, 2004, psychiatric treatment record.  Therefore, although this treatment record was received within the one-year period after the February 2005 rating decision, it was not new, and receipt of such records did not render the 2005 rating decision non-final. 

As for the other VA treatment records received in January 2006, they were not material to the Veteran's claim for an increased rating for PTSD.  All other VA treatment records received at that time other than the November 26, 2004, record discussed above, concerned treatment for medical conditions other than PTSD.  The other records contained no findings relevant to the severity of the Veteran's PTSD, so they were not material.  Therefore, although these VA treatment records were received within the one-year period after the February 2005 rating decision, as they were not material, receipt of such records did not render the 2005 rating decision non-final. 

No other evidence was received within the one-year period after the February 2005 rating decision.  As discussed above, no notice of disagreement was filed.  As VA has the duty to sympathetically review all documents from a claimant (especially as the Veteran was pro se, without representation, at that time), the Board has reviewed everything that VA received within the one-year period after the February 2005 rating decision.  The Veteran filed a claim for service connection for tinnitus in February 2005, but that VA Form 21-4138 nowhere mentions PTSD, so it cannot in any way be construed as a notice of disagreement with the denial of an increase for PTSD.  This claim for tinnitus was the only communication from the Veteran within the one-year period after the February 2005 rating decision. 

Therefore, to summarize, although the Board agrees with the Veteran's attorney that the 2001 and 2002 rating decisions did not become final by virtue of receipt of new and material evidence within the appellate period - and that the RO should have considered a claim for an increase when it received the Veteran's TDIU claim in 2002 - all this does is leave a pending claim.  That pending claim was then adjudicated by the RO in a February 2005 rating decision.  The only evidence received within a year of that decision was either not new or not material, and the only communication received from the Veteran within a year of that decision did not even mention his PTSD.  Thus, the February 2005 rating decision became final. 

Where a decision is final, only a request for revision based on clear and unmistakable error (CUE) can result in the assignment of an earlier effective date.  Any other result would vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, there are no freestanding claims for issues previously finally denied.  When such a freestanding claim is raised, the appeal should be dismissed.  Rudd.  

The Veteran and his attorney have not argued that the February 2005 rating decision that continued a 50 percent rating for PTSD (or any prior rating decision) should be revised based on CUE.  The Veteran's attorney is very experienced in Veterans' law and such a motion has not been made.  Thus, the Board cannot construe the appeal for an earlier effective date as a motion to revise the February 2005 rating decision (or any other rating decision) on the basis of CUE.  To the extent that the Veteran has attempted to raise freestanding earlier effective date claim against an issue previously and finally denied and based on the procedural history of this case, particularly in light of Rudd v. Nicholson, such claims are not valid. 

After the final 2005 rating decision, the Veteran next filed a claim for an increased rating for PTSD in January 2007.  Subsequently, in the August 2007 rating decision which is currently on appeal before the Board, the RO granted an increased rating of 70 percent for PTSD, effective January 30, 2007, the date of receipt of the Veteran's increased rating claim.

As such, VA must consider whether there is any persuasive evidence between January 30, 2006, and January 30, 2007, making it factually ascertainable that the Veteran's PTSD was 70 percent disabling.  38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

VA treatment records dated in the year prior to the January 2007 claim do not concern PTSD.  In fact, review of the Veteran's medical records reveals that the Veteran did not seek VA medical care during the period between March 2005 and March 2007.  A notation in a March 2007 record reflects that the Veteran had not gone into the VA for medical care for any complaint in over a year and had run out of all his prescription medications.  There are no lay statements during that time period regarding symptoms or medical evidence regarding treatment of the Veteran's PTSD.  Although the VA examination done in 2007 concluded his symptoms had increased in severity since the prior VA examination in 2005, it is not factually ascertainable that such increase occurred within the year before he filed his claim. 

The Veteran's attorney has submitted a report from Jonathan Mangold, Ph.D., dated in January 2013.  Dr. Mangold indicated that he had carefully reviewed the records in the Veteran's claims file and opined that the Veteran satisfied the criteria for 70 percent rating for PTSD and that he had been unable to obtain and maintain substantially gainful employment since September 1998.  

Dr. Mangold asked the Veteran to tell him about the symptoms of PTSD he had experienced from 1998 to 2007.  The Veteran talked about his service in Vietnam, dreams and flashbacks about Vietnam, difficulty with relationships with women, and stated that his PTSD was a "little more severe" than it was in 1993.  The Veteran discussed in general that he was depressed between 1998 and 2007, and he discussed financial problems he had.  He also discussed, in general, his emotional reactions to sounds like helicopters and his preference not to talk about his military experiences.  However, Dr. Mangold discussed absolutely no evidence specifically regarding the one-year time period prior to the January 2007 claim.  All the evidence he cites to in support of his opinion that the Veteran has been unemployable since 1998 either post-dates the January 2007 claim or pre-dates it by more than a year. 

However, as discussed above, without a claim pending, the Board cannot revisit an issue finally adjudicated by the RO.  The 2005 rating decision finally disposed of any pending claim regarding PTSD.  The Board cannot now look back at the medical evidence, without a pending claim.  Dr. Mangold's conclusions are not particularly helpful here.  Again, the only time period for consideration in the issue of whether an earlier effective date for the award of 70 percent for PTSD is warranted, is the one-year period pre-dating the January 2007 claim for an increase. 

It would be pure speculation for the Board to assume the Veteran's disability had increased in severity in the year prior to his claim when there is simply no evidence from which to conclude this.  The rationale for Dr. Mangold's opinion discusses evidence dated outside the one-year period at issue here.  Considering this, it is certainly not persuasive that his general, over-arching opinion as to unemployability since 1998 makes it factually ascertainable that the increase in disability occurred within the year prior to the January 2007 claim.  In fact, his statement does the opposite.  If the increase in disability occurs more than one year prior to the date of claim, then the effective date for the increase in rating will be date of claim. 

In conclusion, because the Veteran allowed the February 2005 RO decision to become final, the earliest possible date which can be assigned under law for the increase to 70 percent must be predicated upon the January 2007 claim.  As the medical and lay evidence reflecting the Veteran's condition during the year prior to January 2007 does not support a higher disability rating during that year, the Board finds that the evidence of record reflects a disability picture commensurate with the currently assigned 70 percent rating as of January 30, 2007.  The Board thus holds that the Veteran's entitlement to a 70 percent rating for PTSD did not arise at any time in the year prior to January 30, 2007, and that January 30, 2007, is the proper effective date for the assignment of the 70 percent rating for PTSD.  An earlier effective date is not warranted.  38 C.F.R. § 3.400(o).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Despite the holding of Rice and the arguments made by the Veteran's attorney, to the effect that the Veteran's claims for a TDIU predicated upon disability arising from PTSD and for an increased rating for PTSD are interchangeable and must be addressed together, the Board cannot simply ignore the law and regulations regarding finality.  Because the February 2005 decision assigning a 50 percent disability rating for PTSD was not challenged and became final, this claim stands in a different position than the TDIU claim filed in September 2002, the denial of which has not yet become final because the Veteran perfected an appeal of the January 2003 denial of this benefit.  The Board holds that the holding in Rice is not so broad as to vitiate finality in a previously-decided and not appealed determination.  To treat the two claims which were filed at different times and decided by the RO in different decisions as interchangeable simply because the two claims involve many of the same facts would indeed have the effect of vitiating the important concept of finality.  Rudd.

Turning then to the question of whether an earlier effective date may be warranted for the award of TDIU, the Board emphasizes that the Veteran did indeed file a claim for that benefit in September 2002, and this claim remains pending due to a convoluted and somewhat farcical chain of events.  

The RO denied TDIU in January 2003 and notified the Veteran of the denial in February 2003.  The Veteran perfected a timely appeal to the Board.  In December 2006, the Board remanded the matter for substantive and procedural development.  The Board then denied the appeal in August 2007 and the Veteran appealed the Board's denial to the Court.  In September 2008, the Court approved a joint motion filed by the parties, vacated and remanded the Board's December 2006 decision.  In the meantime, the RO granted TDIU in a September 2008 decision based upon the Veteran's September 2007 application for that benefit.  However, the September 2008 RO decision was not associated with the Veteran's claims file on remand from the Court and the Board remained in ignorance of the September 2008 grant.  The Board again denied TDIU in March 2009.  In December 2009, the RO assigned the January 2007 effective date which is at issue here.  

In June 2010, the Board vacated its March 2009 denial of TDIU.  The Board also found that the TDIU claim was inextricably intertwined with the claim for an effective date earlier than January 30, 2007, for the award of a 70 percent rating for PTSD.  The Board then remanded all these issues so that they could be contemporaneously adjudicated.

In April 2013, the Board again denied an effective date prior to January 30, 2007, for the award of a 70 percent disability rating for PTSD.  Because the Veteran did not meet the schedular criteria under the provisions of 38 C.F.R. § 4.16(a) for a TDIU until January 30, 2007, the remaining legal basis for an award of TDIU prior to January 30, 2007, would be an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  The Board remanded the question of the effective date to be assigned to TDIU for an opinion by the Director of the VA's Compensation and Pension Service as to whether the Veteran was entitled to an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to January 30, 2007.  The resulting opinion was against the award of an extra-schedular TDIU prior to January 30, 2007.  In the opinion, the Director concluded that the evidence does not show the Veteran was unemployed and unemployable due to service connected disability prior to January 2007.  Although he was in receipt of VA pension benefits on account of being unable to work, those benefits were predicated upon his nonservice-connected low back pain with radiation.  

The Board itself cannot assign an extraschedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director, C&P Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must adjudicate specifically whether to refer a case to the Director, C&P Service, for an extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, then the Board has jurisdiction to adjudicate the TDIU claim on an extraschedular basis on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, C&P Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996) (stating that once Board properly refers an extraschedular rating issue to Director, C&P Service, for review, appellant may 'continue [ ] to appeal the extraschedular rating aspect of this claim'); 38 U.S.C.A. §§ 511(a), 7104(a) ('All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.').  Thus, it is now the responsibility of the Board to review the Director's opinion.  

The provisions of 38 C.F.R. § 4.16(b) allow for extraschedular consideration when a Veteran is unemployable by reason of service-connected disabilities that do not meet certain percentage requirement but is unable to secure and follow a substantially gainful occupation by reason of such service-connected disabilities.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Veteran noted in his September 2002 Application for Increased Compensation Based on Unemployability, that he was last employed in 1998 as a self-employed interior decorator.  He reported that he had completed four years of high school education.  During VA examinations in October 2002 and January 2005, he reported having worked as a painter and in a factory. 

At a February 2002 general VA examination, multiple disabilities were diagnosed, to include PTSD, chronic low back pain, chronic obstructive pulmonary disease (COPD), and gastroesophageal reflux disease (GERD).  The VA physician noted that the Veteran's usual occupation and daily activities appeared to be affected by his PTSD and chronic low back pain, but that the other diagnoses listed did not affect his occupation or daily activities.  

Following the Veteran's October 2002 VA examination, the examiner was asked to comment on the Veteran's employability.  The examiner who was the Chief of the VA Hospital's Compensation and Pension Service, indicated that the Veteran's nonservice-connected low back pain would prevent him from doing heavy work or extensive bending and reaching and he would benefit from a lifting restriction.  The VA examiner opined that the Veteran "would be able to function, given his low back symptomatology, in a position where he would not be required to do much manual lifting."  The VA examiner acknowledged that the Veteran's service-connected PTSD would limit his ability to function in such a position, but that if the Veteran's PTSD symptoms could be controlled with medication, he would be able to function in an occupation that did not require much manual labor.  

In this regard, the Board observes that the medical evidence in 2002 indicated that the Veteran's pursuit of an occupation was influenced by his nonservice-connected chronic low back pain and not solely due to his PTSD.  Furthermore, the examiner's opinion that the Veteran's PTSD symptoms, if controlled with medication, did not preclude him from a sedentary occupation is significant.

The medical evidence of record also includes VA PTSD examinations in February 2002, January 2005, and July 2007.  At the February 2002 VA examination, the VA examiner noted that the Veteran was not working secondary to his PTSD and back.  Mental status examination revealed a thought process that was logical, sequential, and pertinent.  Although it was noted that the Veteran suffered from flashbacks, his memory and concentration were intact and his judgment and insight were fair.  Further, the 2002 VA examiner provided an Axis V, Global Assessment of Functioning (GAF), score of 63, currently, and a score of 65 over the year.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

At the January 2005 VA examination, the examiner noted PTSD symptoms similar to those above and provided a GAF score range of 50 to 55.  These GAF scores indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV), for rating purposes].

Looking at the Veteran's occupational history, it is possible that his service-connected disability of PTSD would have prevented him from engaging in some of his prior employment - for example decorating - during the time period at issue.  The medical evidence of record also indicates that the Veteran's nonservice-connected chronic low back pain played an important role in his retirement from his occupation as a painter.  However, the medical evidence showed that he was deemed functionally capable of performing other jobs, to include performing sedentary work with little manual labor.  It would be inappropriate for the Board to substitute its own medical opinion for the informed and contemporaneous opinions expressed by the VA examiners.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the objective evidence of record as to the severity of the Veteran's service-connected condition does not show that the Veteran's PTSD rendered him unable to secure and follow a substantially gainful occupation, manifested by an inability to obtain or retain employment during the time period between September 2002 and January 2007, so as to support overturning the Director's negative opinion on extraschedular compensation under 38 C.F.R. § 4.16(b).  In so finding, we accord due deference to the contemporaneous medical opinions rendered by physicians with expertise in employability issues, who examined the Veteran during the time frame at issue.  The Veteran's attorney argues that the Board should place greater weight upon medical reports dated in 1993 and 1998.  However, this medical evidence pertains to an earlier time frame, when the Veteran may well have been experiencing greater impairment related to his PTSD.  Because the Board has already determined that the Veteran had no pending claim to support an effective date prior to September 2002, (Rudd) these medical reports are less probative of the issue of whether an extra-schedular disability rating under 38 C.F.R. § 4.16(b) was warranted between September 2002 and January 2007.  Similarly, the Board accords less probative weight to the 2013 Dr. Mangold opinion, in which Dr. Mangold relied heavily upon the medical and lay evidence dated prior to 2002.  

In April 2014, the Veteran's attorney raised one last argument in support of an earlier effective date for TDIU.  She asserts that because a 2013 grant of service connection for coronary artery disease was implemented effective in January 2002, the 10 percent disability rating assigned for that disease can be combined with the 50 percent PTSD rating effective at that point, and considered as a single disability arising from multiple injuries incurred in action for purposes of meeting the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a).  This argument fails, however, because service connection for the coronary artery disease was granted based on the legal presumption that it may have been caused by exposure to herbicides in Vietnam under 38 C.F.R. § 3.307(a)(6), rather than as an injury incurred in action.  

Conclusion

In summary, the Board holds that the earliest possible effective date for the assignment of a 70 percent disability rating for PTSD under law is the currently-assigned date of January 30, 2007, reflecting the date his claim for an increased disability rating was received.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).  Even according all possible benefit of the doubt to the Veteran, the evidence of record does not support a finding that the Veteran's PTSD impairment increased to 70 percent within the year prior to his January 2007 claim for an increase.  

The Board holds that the earliest possible effective date for the assignment of a TDIU under law would be in September 2002, when the Veteran's claim for a TDIU was received by VA.  However, because the Veteran's service-connected disability did not meet the schedular criteria for a TDIU at that time, the only legal route to an earlier award of TDIU is that of an extraschedular rating under 38 C.F.R. § 4.16(b).  The Director of VA's Compensation and Pension Service has rendered an informed opinion that the Veteran's PTSD did not render him unable to secure and follow a substantially gainful occupation, manifested by an inability to obtain or retain employment during the time period between September 2002 and January 2007, and upon review the Board agrees with this conclusion, for the reasons explained above, primarily that the contemporaneous evidence does not support an inability to obtain or retain employment due to PTSD at that time. 

Duties to notify and assist

No challenges to the VA's provision of notification or assistance to the Veteran have been made by either party to the joint motion for remand.  The Board is unable to identify any such deficiency either.  Therefore, a lengthy exposition of how the VA has satisfied its responsibilities in this area is not necessary.  


ORDER

An effective date earlier than January 30, 2007, for the award of a 70 percent disability rating for PTSD is denied.

A TDIU prior to January 30, 2007, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


